DETAILED ACTION
This office action is in response to the amendments filed on 02/25/2022.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1, 12, and 19 regarding the 35 USC 102 rejection filed on pg 9-14 in Remarks filed 02/25/2022 in view of the limitation “wherein each address range for each of the VPCs has a unique address range that does not overlap with any other address range of the two or more VPCs” and the 35 USC 102/103 rejections of dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further argues in essence:
[a] Jain does not teach “defining a virtual routing and forwarding (VRF) group in a cloud site, the VRF group comprising two or more VRF routing tables for two or more virtual private clouds (VPCs) and one or more transit gateways (TGWs), wherein each VRF routing table of the VRF group includes an address range for a corresponding VPC of the two or more VPCs”
In response to [a] while new reference Chen is used to teach the limitation of non-overlapping address ranges for the VPCs, Examiner still relies upon Jain to teach the remaining steps included in the argument of claim 1. 
defining a virtual routing and forwarding (VRF) group in a cloud site (Jain: Fig. 4 Fig. 4 and para.0033 “transit virtual computer network 142, which may also be a VPC or VNET” is a cloud site, and a VRF group of the routing table for each of the Tier-1 routers 306A-B comprise the VRF group), 
the VRF group comprising two or more VRF routing tables for two or more virtual private clouds (VPCs) and one or more transit gateways (TGWs) (Jain: para.0044 “Thus, the tier-1 logical router 306A in the cloud gateway device 302 for the virtual computer network 140A has a route table that includes “(POOLA) 10.0.0.0/8 VTI1” and “0.0.0.0/0 LINK1”. Similarly, the tier-1 logical router 306B in the cloud gateway device 302 for the virtual computer network 140B has a route table that includes “(POOLB) 10.0.0.0/8 VTI1” and “0.0.0.0/0 LINK1”.” the two routing tables for each of the VPC 140A and B and their respective transit gateways 234A-B. para.0032 “The public cloud computing environment 104 of the distributed computer system 100 is configured to dynamically provide an enterprise (or users of an enterprise) with one or more virtual computer networks, such as virtual private clouds (VPCs)” it can be seen that each virtual computer network 140 in the public computing environment 104 in Fig. 1 can be a VPC), 
wherein each VRF routing table of the VRF group includes an address range for a corresponding VPC of the two or more VPCs (Jain: para.0044 “Thus, the tier-1 logical router 306A in the cloud gateway device 302 for the virtual computer network 140A has a route table that includes “(POOLA) 10.0.0.0/8 VTI1” and “0.0.0.0/0 LINK1”. Similarly, the tier-1 logical router 306B in the cloud gateway device 302 for the virtual computer network 140B has a route table that includes “(POOLB) 10.0.0.0/8 VTI1” and “0.0.0.0/0 LINK1”.” each routing table includes an address range for their respective VPCs, in this case 10.0.0.0/8)
It can be seen above that Jain teaches the steps above, which shows the VRF group having a routing table for each VPC, each having an address range.  Therefore examiner maintains rejection in view of Jain, and relies upon Chen to show the limitation of non-overlapping address ranges, explained in more detail below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (hereinafter Jain, US 2021/0036889 A1) in view of Chen (US 10,708,125 B1).

Regarding Claim 1, Jain discloses A method comprising: 
defining a virtual routing and forwarding (VRF) group in a cloud site (Jain: Fig. 4 Fig. 4 and para.0033 “transit virtual computer network 142, which may also be a VPC or VNET” is a cloud site, and a VRF group of the routing table for each of the Tier-1 routers 306A-B comprise the VRF group), 
the VRF group comprising two or more VRF routing tables for two or more virtual private clouds (VPCs) and one or more transit gateways (TGWs) (Jain: para.0044 “Thus, the tier-1 logical router 306A in the cloud gateway device 302 for the virtual computer network 140A has a route table that includes “(POOLA) 10.0.0.0/8 VTI1” and “0.0.0.0/0 LINK1”. Similarly, the tier-1 logical router 306B in the cloud gateway device 302 for the virtual computer network 140B has a route table that includes “(POOLB) 10.0.0.0/8 VTI1” and “0.0.0.0/0 LINK1”.” the two routing tables for each of the VPC 140A and B and their respective transit gateways 234A-B. para.0032 “The public cloud computing environment 104 of the distributed computer system 100 is configured to dynamically provide an enterprise (or users of an enterprise) with one or more virtual computer networks, such as virtual private clouds (VPCs)” it can be seen that each virtual computer network 140 in the public computing environment 104 in Fig. 1 can be a VPC), 
wherein each VRF routing table of the VRF group includes an address range for a corresponding VPC of the two or more VPCs (Jain: para.0044 “Thus, the tier-1 logical router 306A in the cloud gateway device 302 for the virtual computer network 140A has a route table that includes “(POOLA) 10.0.0.0/8 VTI1” and “0.0.0.0/0 LINK1”. Similarly, the tier-1 logical router 306B in the cloud gateway device 302 for the virtual computer network 140B has a route table that includes “(POOLB) 10.0.0.0/8 VTI1” and “0.0.0.0/0 LINK1”.” each routing table includes an address range for their respective VPCs, in this case 10.0.0.0/8), and 
receiving a data packet from a first VPC of the two or more VPCs (Jain: Fig. 4 one of the 2 Virtual computer networks 140A para.0032 “The public cloud computing environment 104 of the distributed computer system 100 is configured to dynamically provide an enterprise (or users of an enterprise) with one or more virtual computer networks, such as virtual private clouds (VPCs)” it can be seen that each virtual computer network 140 in the public computing environment 104 in Fig. 1 can be a VPC) from a first TGW (Jain: Fig.4 para.0034 virtual gateway device 234) of the one or more TGWs at an infra virtual private cloud (VPC) (Jain: Fig. 4 and para.0033 “transit virtual computer network 142, which may also be a VPC or VNET”) (Jain: Fig.4 and para.0046, para.0047 “Next, at block 504, the encapsulated data packets are received at the associated virtual tunnel interface VTI1 of the associated tier-1 logical router 306A of the cloud gateway device 302” router 306 receives the packets from gateway 234 of the corresponding virtual computing network 140); 
determining a TGW attachment (Jain: fig.2 VT1 IPs 0.0.0.0/8) associated with a cloud service router (CSR) (Jain: Fig.4 Tier-0 304 router) at the infra VPC (Jain: Fig. 4 and para.0033 “transit virtual computer network 142, which may also be a VPC or VNET”) on which the data packet was received (Jain: para.0044 shows the routing tables used in para.0047 and fig.5 504-506 “Next, at block 504, the encapsulated data packets are received at the associated virtual tunnel interface VTI1 of the associated tier-1 logical router 306A of the cloud gateway device 302, where the encapsulate data packets are decapsulated back to the original outgoing data packets. Next, at block 506, a lookup operation is performed by the associated tier-1 logical router 306A to find the next hop for the outgoing data packets. In the example shown in FIG. 4, the next hop is the router link interface LINK1 of the tier-1 logical router 306A, as illustrated in the routing table on the tier-1 logical router 306A.” the attachment from which the packet was received is determined and compared to the routing table to determine which interface of the Tier 0 router, the CSR, the packet should be routed to.); and 
based at least in part on the TGW attachment, routing the data packet to the CSR (Jain: Fig.4 Tier-0 304 router) (Jain: Fig. 4 para.0048-0049 “Next, at block 508, the outgoing data packets are routed to the associated router link interface LINK1 of the associated tier-1 logical router 306A because the default route points to the router link interface LINK1. Next, at block 510, source network address translation (SNAT) is performed on the outgoing data packets on the associated router link interface LINK1 of the associated tier-1 logical router 306A from the IP address of the virtual machine 402 to a corresponding internal IP address selected from the associated internal IP pool POOL-A. In the example shown in FIG. 4, the source IP address is translated from the virtual machine IP address of 10.0.0.1 to the internal POOL-A IP address of 172.0.0.1. Next, at block 512, the outgoing data packets are received at the associated router link interface LINK1 of the tier-0 logical router 304 of the cloud gateway device 302. ” the packed, based on the ip address of the attachment the packet is from, is forwarded to the router 304.) 
at the infra VPC  (Jain: Fig. 4 and para.0033 “transit virtual computer network 142, which may also be a VPC or VNET”).
However Jain does not explicitly disclose wherein each address range for each of the VPCs has a unique address range that does not overlap with any other address range of the two or more VPCs.
Chen discloses wherein each address range for each of the VPCs has a unique address range that does not overlap with any other address range of the two or more VPCs (Chen: col.2 lines 17-29 “For example, when two different networks (e.g., virtual private networks (VPN) or virtual private cloud (VPC)) have been configured independently of one another, each of the networks can use a range of network addresses, and the addresses of the different networks can overlap with each other. If the two networks with the overlapping addresses are simply connected together there will be an address conflict where a network device from each network is assigned to the same address. Having overlapping addresses is likely to cause erroneous operation of the network and its devices. Thus, it can be a good practice to use different address ranges for different networks that are to be connected together.” when designing multiple VPCs, address ranges for VPCs are configured such that each have non overlapping addresses).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Jain and Chen in order to incorporate wherein each address range for each of the VPCs has a unique address range that does not overlap with any other address range of the two or more VPCs.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of avoiding erroneous operation of the network (Chen: col.2 lines 17-29).

Regarding Claim 2, Jain-Chen discloses claim 1 as set forth above.
Jain further discloses wherein routing the data packet to the CSR comprises: based at least in part on the TGW attachment, determining an interface of the CSR to which to route the data packet (Jain: para.0044 shows the routing tables used in para.0047 and fig.5 504-506 “Next, at block 504, the encapsulated data packets are received at the associated virtual tunnel interface VTI1 of the associated tier-1 logical router 306A of the cloud gateway device 302, where the encapsulate data packets are decapsulated back to the original outgoing data packets. Next, at block 506, a lookup operation is performed by the associated tier-1 logical router 306A to find the next hop for the outgoing data packets. In the example shown in FIG. 4, the next hop is the router link interface LINK1 of the tier-1 logical router 306A, as illustrated in the routing table on the tier-1 logical router 306A.” the attachment from which the packet was received is determined and compared to the routing table.  Here it is determined that the Link1 interface of the Tier-0 router 304 is interface to send to, based on the routing table.); and 
routing the data packet to the interface of the CSR (Jain: para.0048 “Next, at block 508, the outgoing data packets are routed to the associated router link interface LINK1 of the associated tier-1 logical router 306A because the default route points to the router link interface LINK1”).

Regarding Claim 3, Jain-Chen discloses claim 2 as set forth above. 
Jain further discloses wherein (i) the data packet is a first data packet (Jain: Fig.4 and para.0046, para.0047 “Next, at block 504, the encapsulated data packets are received at the associated virtual tunnel interface VTI1 of the associated tier-1 logical router 306A of the cloud gateway device 302” router 306 receives the packets from gateway 234), (ii) the TGW attachment is a first TGW attachment (Jain: fig.2 VT1 IPs 0.0.0.0/8), 
the method further comprising: receiving a second data packet from a second VPC of the two or more VPCs from a second TGW of the one or more TGWs at the infra VPC (Jain: Fig.4 and para.0046, para.0047 “Next, at block 504, the encapsulated data packets are received at the associated virtual tunnel interface VTI1 of the associated tier-1 logical router 306A of the cloud gateway device 302” the router 340B, as seen in Fig. 4, can receive packet from a different TGW 234B para.0032 “The public cloud computing environment 104 of the distributed computer system 100 is configured to dynamically provide an enterprise (or users of an enterprise) with one or more virtual computer networks, such as virtual private clouds (VPCs)” it can be seen that each virtual computer network 140 in the public computing environment 104 in Fig. 1 can be a VPC); 
determining a second TGW attachment associated with the CSR at the infra VPC on which the second data packet was received (Jain: para.0044 shows the routing tables used in para.0047 and fig.5 504-506 “Next, at block 504, the encapsulated data packets are received at the associated virtual tunnel interface VTI1 of the associated tier-1 logical router 306A of the cloud gateway device 302, where the encapsulate data packets are decapsulated back to the original outgoing data packets. Next, at block 506, a lookup operation is performed by the associated tier-1 logical router 306A to find the next hop for the outgoing data packets. In the example shown in FIG. 4, the next hop is the router link interface LINK1 of the tier-1 logical router 306A, as illustrated in the routing table on the tier-1 logical router 306A.” the attachment from which the packet was received is determined and compared to the routing table at 306B. which leads to an interface of the CSR, which is located at the transit virtual computer network 142 as seen in Fig. 4.); and 
based at least in part on the second TGW attachment, routing the second data packet to the CSR at the infra VPC (Jain: Fig. 4 para.0048-0049 “Next, at block 508, the outgoing data packets are routed to the associated router link interface LINK1 of the associated tier-1 logical router 306A because the default route points to the router link interface LINK1. Next, at block 510, source network address translation (SNAT) is performed on the outgoing data packets on the associated router link interface LINK1 of the associated tier-1 logical router 306A from the IP address of the virtual machine 402 to a corresponding internal IP address selected from the associated internal IP pool POOL-A. In the example shown in FIG. 4, the source IP address is translated from the virtual machine IP address of 10.0.0.1 to the internal POOL-A IP address of 172.0.0.1. Next, at block 512, the outgoing data packets are received at the associated router link interface LINK1 of the tier-0 logical router 304 of the cloud gateway device 302. ” the packed, based on the ip address of the attachment the packet is from, is forwarded to the router 304 at VPC 142, para.0033).

Regarding Claim 4, Jain-Chen discloses claim 3 as set forth above.
Jain further discloses wherein the interface is a first interface (Jain: Fig.4 Link2 of router 304), 
the method further comprising: based at least in part on the second TGW attachment, determining a second interface of the CSR to which to route the second data packet (Jain: para.0044 shows the routing tables used in para.0047 and fig.5 504-506 “Next, at block 504, the encapsulated data packets are received at the associated virtual tunnel interface VTI1 of the associated tier-1 logical router 306A of the cloud gateway device 302, where the encapsulate data packets are decapsulated back to the original outgoing data packets. Next, at block 506, a lookup operation is performed by the associated tier-1 logical router 306A to find the next hop for the outgoing data packets. In the example shown in FIG. 4, the next hop is the router link interface LINK1 of the tier-1 logical router 306A, as illustrated in the routing table on the tier-1 logical router 306A.” the attachment from which the packet was received is determined and compared to the routing table.  Here it is determined that the Link2 interface of the Tier-0 router 304 is interface to send to, based on the routing table 306b.); and 
routing the second data packet to the second interface of the CSR (Jain: para.0048 “Next, at block 508, the outgoing data packets are routed to the associated router link interface LINK1 of the associated tier-1 logical router 306A because the default route points to the router link interface LINK1” similarly the packet is routed to Link2 in this case based on the routing table 306b in Fig.4 instead of Link1.).

Regarding Claim 6 Jain-Chen discloses claim 4 as set forth above.
Jain further discloses wherein the first interface and the second interface are different interfaces (Jain: Fig.4 Link1 and Link2 are different interfaces of Router 304 para.0039 “The southbound interfaces of the tier-0 logical router 304 include router link interfaces LINK (i.e., LINK1, LINK2 . . . ). “ ).

Regarding Claim 7 Jain-Chen discloses Claim 1 as set forth above.
Jain further discloses wherein (i) the data packet is a first data packet (Jain: Fig.4 and para.0046, para.0047 “Next, at block 504, the encapsulated data packets are received at the associated virtual tunnel interface VTI1 of the associated tier-1 logical router 306A of the cloud gateway device 302” router 306 receives the packets from gateway 234), (ii) the TGW attachment is a first TGW attachment (Jain: fig.2 VT1 IPs 0.0.0.0/8), and (iii) the CSR is a first CSR (Jain: Fig. 4 and para.0039 router 304), 
the method further comprising: 
receiving a second data packet from a second TGW of the one or more TGWs at the infra VPC (Jain: Fig.4 and para.0046, para.0047 “Next, at block 504, the encapsulated data packets are received at the associated virtual tunnel interface VTI1 of the associated tier-1 logical router 306A of the cloud gateway device 302” the router 340B, as seen in Fig. 4, can receive packet from a different TGW 234B ); 
determining a second TGW attachment associated with the CSR at the infra VPC on which the second data packet was received (Jain: para.0044 shows the routing tables used in para.0047 and fig.5 504-506 “Next, at block 504, the encapsulated data packets are received at the associated virtual tunnel interface VTI1 of the associated tier-1 logical router 306A of the cloud gateway device 302, where the encapsulate data packets are decapsulated back to the original outgoing data packets. Next, at block 506, a lookup operation is performed by the associated tier-1 logical router 306A to find the next hop for the outgoing data packets. In the example shown in FIG. 4, the next hop is the router link interface LINK1 of the tier-1 logical router 306A, as illustrated in the routing table on the tier-1 logical router 306A.” the attachment from which the packet was received is determined and compared to the routing table at 306B to determine which interface of the Tier 0 router, the CSR, the packet should be routed to.); and 
based at least in part on the second TGW attachment, routing the second data packet to a second CSR (Examiner notes: based on dependent claim 9, it is made clear that the first and second CSR are the same CSR, as the first interface of the first CSR and the second interface of the second CSR are the same interface, therefore the two routers must be able to be the same router.  Similar naming convention is used in dependent claim 5, where in the first and second interfaces can be the same interface.) 
at the infra VPC (Jain: Fig. 4 para.0048-0049 “Next, at block 508, the outgoing data packets are routed to the associated router link interface LINK1 of the associated tier-1 logical router 306A because the default route points to the router link interface LINK1. Next, at block 510, source network address translation (SNAT) is performed on the outgoing data packets on the associated router link interface LINK1 of the associated tier-1 logical router 306A from the IP address of the virtual machine 402 to a corresponding internal IP address selected from the associated internal IP pool POOL-A. In the example shown in FIG. 4, the source IP address is translated from the virtual machine IP address of 10.0.0.1 to the internal POOL-A IP address of 172.0.0.1. Next, at block 512, the outgoing data packets are received at the associated router link interface LINK1 of the tier-0 logical router 304 of the cloud gateway device 302. ” the packed, based on the ip address of the attachment the packet is from, is forwarded to the router 304 at VPC 142, para.0033).

Regarding Claim 8, Jain-Chen discloses claim 7 as set forth above.
Jain further discloses based at least in part on the first TGW attachment, determining a first interface of the first CSR to which to route the first data packet (Jain: para.0044 shows the routing tables used in para.0047 and fig.5 504-506 “Next, at block 504, the encapsulated data packets are received at the associated virtual tunnel interface VTI1 of the associated tier-1 logical router 306A of the cloud gateway device 302, where the encapsulate data packets are decapsulated back to the original outgoing data packets. Next, at block 506, a lookup operation is performed by the associated tier-1 logical router 306A to find the next hop for the outgoing data packets. In the example shown in FIG. 4, the next hop is the router link interface LINK1 of the tier-1 logical router 306A, as illustrated in the routing table on the tier-1 logical router 306A.” the attachment from which the packet was received is determined and compared to the routing table.  Here it is determined that the Link1 interface of the Tier-0 router 304 is interface to send to, based on the routing table 306a.); 
routing the first data packet to the first interface of the first CSR (Jain: para.0048 “Next, at block 508, the outgoing data packets are routed to the associated router link interface LINK1 of the associated tier-1 logical router 306A because the default route points to the router link interface LINK1” similarly the packet is routed to Link1 in this case based on the routing table 306b in Fig.4); 
based at least in part on the second TGW attachment, determining a second interface of the second CSR to which to route the second data packet (Jain: para.0044 shows the routing tables used in para.0047 and fig.5 504-506 “Next, at block 504, the encapsulated data packets are received at the associated virtual tunnel interface VTI1 of the associated tier-1 logical router 306A of the cloud gateway device 302, where the encapsulate data packets are decapsulated back to the original outgoing data packets. Next, at block 506, a lookup operation is performed by the associated tier-1 logical router 306A to find the next hop for the outgoing data packets. In the example shown in FIG. 4, the next hop is the router link interface LINK1 of the tier-1 logical router 306A, as illustrated in the routing table on the tier-1 logical router 306A.” the attachment from which the packet was received is determined and compared to the routing table.  Here it is determined that the Link2 interface of the Tier-0 router 304 is interface to send to, based on the routing table 306b.); and 
routing the second data packet to the second interface of the second CSR (Jain: para.0048 “Next, at block 508, the outgoing data packets are routed to the associated router link interface LINK1 of the associated tier-1 logical router 306A because the default route points to the router link interface LINK1” similarly the packet is routed to Link2 in this case based on the routing table 306b in Fig.4 instead of Link1.).

Regarding Claim 12-17, they teach all of the limitations of claims 1-4, and 7-8 but in A system comprising: one or more processors; and one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by the one or more processors, cause the one or more processors to perform actions (Jain: para.0005). Therefore the supporting rationale of the rejections to claims 1-4, 7-8 applies equally as well to claims 12-17.

Regarding Claim 19-20, they teach all of the limitations of claims 1-2 but in One or more non-transitory computer-readable media storing computer- executable instructions that, when executed by one or more processors, cause the one or more processors to perform actions (Jain: para.0005). Therefore the supporting rationale of the rejections to claims 1-2 applies equally as well to claims 19-20.

Claim 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (hereinafter Jain, US 2021/0036889 A1) in view of Chen (US 10,708,125 B1) in view of Naveen et al. (hereinafter Naveen, US 2020/0076734 A1).
Regarding Claim 5, Jain-Chen discloses claim 4 as set forth above.
However Jain-Chen does not explicitly disclose wherein the first interface and the second interface are the same interface.
Naveen discloses wherein the first interface and the second interface are the same interface (Naveen: Fig. 6 para.0054 “FIG. 6 conceptually illustrates a centralized routing component 600 with one service attachment interface that connects to interfaces of two different third-party service machines 605 and 610 via one logical switch 615. The service machines 605 and 610 in this scenario could provide two separate services (e.g., a firewall and a cloud extension service) or be master and standby machines for a single high-availability service.” it can be seen that 2 separate entities, machines 605 and 610 are routed to a logical switch, that feeds into a single interface on the centralized router. )
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jain and Naveen to perform the simple substitution of individual interfaces for each of the gateways in Jain-Chen, with that of a switch that would direct the two entities to the same interface as in Naveen. 
The simple substitution of (individual interfaces for each of the gateways) for another (a switch that would direct the two entities to the same interface) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the substitution would have yielded predictable results, namely directing packets to a router from two different entities (Jain Fig.4 shows Link1 and Link2 used to direct packets to the router 304, and Naveen shows in Fig.6 and para.0054 that a switch can be used to direct traffic between the three entities.).

Regarding Claim 9, Jain-Chen discloses claim 8 as set forth above.
However Jain-Chen does not explicitly disclose wherein the second interface at the second CSR corresponds to the first interface at the first CSR.
Naveen discloses wherein the second interface at the second CSR corresponds to the first interface at the first CSR (Examiner notes: it is made clear that the first and second CSR are the same CSR, as the first interface of the first CSR and the second interface of the second CSR are the same interface, therefore the two routers must be the same router.  Similar naming convention is used in dependent claim 5, where in the first and second interfaces can be the same interface.) (Naveen: Fig. 6 para.0054 “FIG. 6 conceptually illustrates a centralized routing component 600 with one service attachment interface that connects to interfaces of two different third-party service machines 605 and 610 via one logical switch 615. The service machines 605 and 610 in this scenario could provide two separate services (e.g., a firewall and a cloud extension service) or be master and standby machines for a single high-availability service.” it can be seen that 2 separate entities, machines 605 and 610 are routed to a logical switch, that feeds into a single interface on the centralized router. )
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jain-Chen and Naveen to perform the simple substitution of individual interfaces for each of the gateways in Jain, with that of a switch that would direct the two entities to the same interface as in Naveen. 
The simple substitution of (individual interfaces for each of the gateways) for another (a switch that would direct the two entities to the same interface) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the substitution would have yielded predictable results, namely directing packets to a router from two different entities (Jain Fig.4 shows Link1 and Link2 used to direct packets to the router 304, and Naveen shows in Fig.6 and para.0054 that a switch can be used to direct traffic between the three entities.).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (hereinafter Jain, US 2021/0036889 A1) in view of Chen (US 10,708,125 B1) in view of Naveen et al. (hereinafter Naveen, US 2020/0076734 A1) in view of Miyata (US 2008/0101396 A1).
Regarding Claim 10, Jain-Chen-Naveen discloses claim 9 as set forth above.
Jain further discloses wherein the first VPC is attached to both the first TGW and the second TGW (Jain: Fig. 4 and para.0033 “transit virtual computer network 142, which may also be a VPC or VNET”  VPC 142 is connected to both gateway 234a and 234b).
While Jain discloses a first packet from a first VPC via a first transit gateway, and a second packet from a second VPC via a second transit gateway, Jain does not explicitly disclose wherein the second data packet is received from the first VPC, as this would require that the second data packet is received via a second transit gateway, but from the same VPC as the first packet which has its packet received via the first transit gateway.
Miyata discloses parallel transit gateways for a single network (Miyata: Fig. 1 and para.0049-0054 it can be seen that for network 1L, there exists a GW selector 10L-1 that selects which transit gateway of the transit network 2 to send the packet to. para.0084 “Assume here that the GW selector 10 connected to GWs 20L-1 and 20L-2 performs load distribution (GW selection) in a state where the maximum number of connections permitted for each GW to communicate with the same terminal is set to "2. In this case, when a user terminal 40-1 having been connected to the GW 20L-1 with its first and second connection initiation requests issues a third connection initiation request, if the GW selector 10 selects the GW 20L-2, the user terminal 40-1 can get access to the Internet via the GW 20L-2.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Jain-Chen-Naveen with Miyata in order to incorporate a second transit gateway a first network can transit packets to.  In combination this would allow a secondary transit gateway available to the first VPC in Jain, to second a second packet from the first VPC via a second transit gateway.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved load balancing of the gateways which leads to less errors and failures in the network over time (Miyata: para.0007).

Claim 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (hereinafter Jain, US 2021/0036889 A1) in view of Chen (US 10,708,125 B1) in view of Han et al. (hereinafter Han, US 2020/0213154 A1).
Regarding Claim 11, Jain-Chen discloses claim 7 as set forth above.
However Jain-Chen does not explicitly disclose wherein the first VPC is attached to only the first TGW and a second VPC is only attached to the second TGW.
Han discloses wherein the VPC is a first VPC (Han: Fig.1 VPC 102(1)) attached to only the first TGW (Han: Fig.2 gateway 104(1)) and a second VPC (Han: Fig.2 VPC 102 (M)) is only attached to the second TGW (Han: Fig.2 Gateway 104(M)) (Han: Fig. 1 apra.0033 “FIG. 1 illustrates a block diagram of a first example network architecture 100 according to a first technique for handling network traffic in and out of an overlay network, such as VPC 102(1), through a gateway 104. FIG. 1 depicts a first gateway, 104(1), up to an m-th gateway, 104(M)” each region can contain one or more VPC, and each region contains at least one gateway.  It can be seen in Fig. 1, that each VPC is only connected to their own gateway).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jain with Han in order to incorporate wherein the VPC is a first VPC attached to only the first TGW and a second VPC is only attached to the second TGW. 
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reduced traffic load on each VPC by incorporating a second VPC as the target destination for one of the gateways (Han: para.0002).

Regarding Claim 18, it does not teach nor further define over the limitations of claim 11.  Therefore claim 18 is rejected under the same rationale as claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stubberfield et al. (US 2014/0334495 A1) see fig.1a-1b and para.0015 which shows how routing tables are used to route traffic between multiple VPCs and gateways.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           
/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453